       Case 2:10-cr-00026-WFN            ECF No. 166         filed 03/10/21     PageID.928 Page 1 of 3
 PROB 12C                                                                               Report Date: March 9, 2021
(6/16)

                                       United States District Court                                    FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                              Mar 10, 2021
                                        Eastern District of Washington                            SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Randall D. McReynolds                     Case Number: 0980 2:10CR00026-WFN-1
 Address of Offender:                            Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: October 1, 2010
 Original Offense:        Distribution of a Controlled Substance, 21 U.S.C. § 841(a)(1); Possession with Intent
                          to Distribute a Controlled Substance, 21 U.S.C. § 841(a)(1);
 Original Sentence:       Prison - 92 months                 Type of Supervision: Supervised Release
                          TSR - 96 months
 Asst. U.S. Attorney:     Joseph H. Harrington               Date Supervision Commenced: June 22, 2018
 Defense Attorney:        Federal Defenders Office          Date Supervision Expires: June 21, 2026


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition #2: The defendant shall not commit another federal, state, or local
                        crime.

            2           Mandatory Condition #5: The defendant shall not possess a firearm, ammunition,
                        destructive device, or any other dangerous weapon.

                        Supporting Evidence: The offender is alleged to have violated mandatory conditions
                        number 2 and 5, by possessing a firearm on or about March 9, 2021.

                        On June 26, 2018, the offender’s conditions of supervision were reviewed and he signed said
                        conditions acknowledging he understood his requirements. Specifically, he was made aware
                        by the U.S. probation officer that he shall not commit another federal, state or local crime.
                        Further, he was made aware by the U.S. probation officer that he must not possess a firearm,
                        ammunition, destructive device, or dangerous weapon.
    Case 2:10-cr-00026-WFN        ECF No. 166        filed 03/10/21       PageID.929 Page 2 of 3

Re: McReynolds, Randall D.
March 9, 2021
Page 2

                On March 9, 2021, the U.S. Probation Office conducted a search of the offender’s residence
                with assistance from an agent with the Bureau of Alcohol, Tobacco, and Firearms. During
                the execution of the search, officers discovered a Ruger GP100 revolver loaded with 6
                rounds of ammunition located in a backpack in the offender’s bedroom closet.

      3         Mandatory Condition #2: The defendant shall not commit another federal, state, or local
                crime.

      4         Mandatory Condition #5: The defendant shall not possess a firearm, ammunition,
                destructive device, or any other dangerous weapon.

                Supporting Evidence: The offender is alleged to have violated mandatory conditions
                number 2 and 5, by possessing ammunition on or about March 9, 2021.

                On June 26, 2018, the offender’s conditions of supervision were reviewed and he signed said
                conditions acknowledging he understood his requirements. Specifically, he was made
                aware by the U.S. probation officer that he must not possess a firearm, ammunition,
                destructive device, or any other dangerous weapon. Further, he was made aware that he
                must not commit another federal, state, or local crime.

                On March 9, 2021, the U.S. Probation Office conducted a search of the offender’s residence
                with assistance from an agent with the Bureau of Alcohol, Tobacco, and Firearms. During
                the execution of the search, officers located several rounds of ammunition in the offender’s
                bedroom closet. Further, numerous additional rounds of ammunition were discovered in the
                hallway closet of the residence.

                As previously noted, a firearm containing 6 rounds of ammunition was also discovered in
                the offender’s bedroom closet.

     5          Standard Condition #7: The defendant shall refrain from excessive use of alcohol and
                shall not purchase, possess, use, distribute, or administer any controlled substance or any
                paraphernalia related to any controlled substances, except as prescribed by a physician.

                Supporting Evidence: The offender is alleged to have violated standard condition number
                7, by possessing a controlled substance, methamphetamine, on or about March 9, 2021.
                Further, it is alleged that he possessed paraphernalia related to the aforementioned controlled
                substance on this same date.

                On June 26, 2018, the offender’s conditions of supervision were reviewed and he signed said
                conditions acknowledging he understood his requirements. Specifically, he was made aware
                by the U.S. probation officer that he must not purchase, possess, use, distribute, or
                administer any controlled substance or any paraphernalia related to any controlled
                substances, except as prescribed be a physician.

                On March 9, 2021, the U.S. Probation Office conducted a search of the offender’s residence
                with assistance from an agent with the Bureau of Alcohol, Tobacco, and Firearms. During
                the execution of the search, officers discovered a small tupperware container with a trace
                amount of an unknown substance located in the offender’s bedroom dresser drawer.
                Subsequently, a field test was conducted and the substance returned positive for
                methamphetamine.
     Case 2:10-cr-00026-WFN             ECF No. 166        filed 03/10/21     PageID.930 Page 3 of 3

Re: McReynolds, Randall D.
March 9, 2021
Page 3

                      Additionally, officers found a digital scale and a syringe with approximately 70 units of an
                      unknown liquid located in a dresser drawer in the offender’s bedroom. The unknown liquid
                      will be sent off for further testing to determine if it is a controlled substance.

        6             Mandatory Condition # 5: The defendant shall not possess a firearm, ammunition,
                      destructive device, or any other dangerous weapon.

                      Supporting Evidence: The offender is alleged to have violated mandatory condition number
                      5, by possessing dangerous weapons on or about March 9, 2021.

                      On June 26, 2018, the offender’s conditions of supervision were reviewed and he signed said
                      conditions acknowledging he understood his requirements. Specifically, he was made aware
                      by the U.S. probation officer that he must not possess a firearm, ammunition, destructive
                      device, or other dangerous weapon.

                      On March 9, 2021, the U.S. Probation Officer conducted a search of the offender’s residence
                      with the assistance from an agent with the Bureau of Alcohol, Tobacco, and Firearms.
                      During the execution of the search, officers discovered brass knuckles and a double-bladed
                      circular knife located in the offender’s bedroom.

                      On this same date, officers also discovered a knife that was approximately 12 inches in
                      length located in a backpack in the hallway closet. Additionally, a second knife that was
                      approximately 8 inches in length was found in the offender’s bedroom.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender appear to answer
to the allegation(s) contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     March 9, 2021
                                                                            s/Lori Cross
                                                                            Lori Cross
                                                                            U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [X ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [ ] Other
                                                                            Signature of Judicial Officer

                                                                              3/10/2021
                                                                            Date
